department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name v number w dollars amount x dollars amount y dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate a grant making program your purpose is to provide funding for activities at b that benefit gay and lesbian students faculty staff and alumni the purpose of your program is to provide funding for e covering research and travel_expenses for undergraduates graduate students and faculty at b in support of research classwork projects or thesis preparation e summer fellowships to b undergraduates to support travel research and living_expenses while working at public service organizations travel_expenses for b affiliates to present their research at conferences e you anticipate annually awarding approximately v grants to eligible recipients eligible recipients are limited to faculty staff or students of b or persons speaking at b events organized by faculty staff or students you may also award more or less depending on the number of applications received that meet your eligibility standards and the amount of funds available the amounts of the grants will vary depending on the purpose of the grant for example grants for undergraduate research expenses and covering travel other expenses or small honoraria for speakers on scholarly scientific or cultural topics will be in the range of w dollars grants for graduate or faculty research expenses will be in the range of x dollars and grants for summer fellowships will be up to y dollars you will promote your grant program on your website applicants are encouraged to discuss their plans with you prior to submitting applications which are submitted by e- mail the application should provide the following information inthe subject line there should be a brief title for the funding request e e name address telephone and email address of group or individual applying and e e contact person detailed description of activities to be funded a budget the amount of funding requested and the amount of funding from other resources and a statement of how the proposed activities advance your purposes the names of qualified reviewers such as thesis advisors faculty sponsors or other knowledgeable people dates funds are needed e e towhom the check should be made out and the address to which it should be sent applications are reviewed by your board_of directors the review process may include requests for more information or for supporting recommendations from independent sources consideration is given to conformance with the purposes of the grant making program recommendations of advisors and efficient uses of funds you do not discriminate in the disbursement of grants based on the applicant's race creed color national or ethnic origin gender or sexual orientation or any other characteristics unrelated to the fulfillment of the purpose of the grant each grant recipient will be required to submit final narrative and financial reports shortly after a grant’s conclusion that detail the recipient's accomplishments with respect to the grant and account for the funds received you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds letter catalog number 58222y held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request e this determination applies only to you it may not be cited as precedent letter catalog number 58222y e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records lf you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58222y
